


Exhibit 10.77

 

 

Effective January 1, 2014

 

Susanne McAvoy

[address]

 

Dear Ms. McAvoy:

 

This will confirm our agreement to amend your employment agreement with Crown
Media Holdings, Inc. (“Crown”) dated January 1, 2012 (the “Agreement”), as
follows:

 

1.                                      Your new title will be “Executive Vice
President, Marketing, Creative and Communications.”

 

2.                                      The term of the Agreement and your
employment by Crown as set forth in Paragraph 2 of the Agreement is extended
until December 31, 2015, unless otherwise terminated in accordance with the
terms of the Agreement.

 

3.                                      Your base salary as set forth in
Paragraph 3 of the Agreement will increase to Three Hundred Thirty Five Thousand
Dollars ($335,000.00) effective March 1, 2014.

 

Except as amended herein, all other terms of the Agreement will remain in full
force and effect.

 

 

 

Very truly yours,

 

Crown Media Holdings, Inc.

 

 

 

 

 

By:

/s/ William Abbott

 

 

Name: William Abbott

 

 

Title: President and Chief Executive Officer

 

Agreed and Accepted:

 

 

 

 

 

/s/ Susanne McAvoy

 

Susanne McAvoy

 

 

--------------------------------------------------------------------------------
